Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This office correspondence is response to the applicant's after response filed on 03/03/2021.


EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s representative, Robert R. Morton (Reg. No. 67863), and examiner arranged a telephone interview on March 9, 2021 and the interview agenda was to reach an agreement of allowance of claims 1, 3-11, 13-14, 16-19, and 21-24 with examiner amendment would make to these claims as follows: 
In the claims:
Claims have been rewritten as follows:
1.	(Currently Amended) A method comprising:
	at a device including a wireless transceiver, one or more processors, and a non-transitory memory:
	obtaining a multi-protocol schedule, wherein the multi-protocol schedule includes scheduling information characterizing packets associated with a plurality of wireless protocols, wherein each of the plurality of wireless protocols is associated with a respective virtual gateway of a plurality of virtual gateways and wherein the scheduling information includes, at 
	detecting, by the wireless transceiver, a first packet related to a first wireless protocol of the plurality of wireless protocols based on the multi-protocol schedule, wherein at least one time slot of the plurality of time slots is for packets related to the first wireless protocol of the plurality of wireless protocols and the scheduling information further includes at least one of channel information for the packets related to the first wireless protocol of the plurality of wireless protocols, and key information for decrypting the packets related to the first wireless protocol of the plurality of wireless protocols; and
	transmitting, by the wireless transceiver, the first packet related to the first wireless protocol to a first virtual gateway of the plurality of virtual gateways.

2. 	(Canceled) 

3. 	(Original) The method of claim 1, wherein obtaining the multi-protocol schedule includes:
	obtaining single-protocol schedules from the plurality of virtual gateways, wherein each single-protocol schedule is generated by the respective virtual gateway of the plurality of virtual gateways; and
	merging the single-protocol schedules in order to form the multi-protocol schedule.
 
4. 	(Previously Presented) The method of claim 1, further comprising decrypting the first packet with a key in order to verify whether the first packet is related to the first wireless protocol, wherein the key is associated with the first wireless protocol, and
	wherein transmitting the first packet related to the first wireless protocol includes transmitting the first packet to the first virtual gateway in response to a successful decryption of the first packet with the key.

5. 	(Previously Presented) The method of claim 1, further comprising adjusting the wireless transceiver in order to receive the first packet related to the first wireless protocol.

6. 	(Original) The method of claim 1, wherein transmitting the first packet includes tunneling the first packet through a medium access control (MAC) layer.

7. 	(Previously Presented) The method of claim 1, further comprising:
	detecting a second packet related to a second wireless protocol of the plurality of wireless protocols based on the multi-protocol schedule; and
	transmitting, by the wireless transceiver, the second packet related to the second wireless protocol to a second virtual gateway of the plurality of virtual gateways, wherein the second virtual gateway is associated with the second wireless protocol.  


8.	(Previously Presented) The method of claim 1, further comprising determining whether to send the first packet to at least one of the first virtual gateway of the plurality of virtual gateways and to a second virtual gateway of the plurality of virtual gateways in accordance with the scheduling information. 

9. 	(Previously Presented) The method of claim 1, further comprising:
	obtaining a transmission packet that includes the scheduling information for transmission packets related to the plurality of wireless protocols, wherein each of the plurality of wireless protocols is associated with the respective virtual gateway of the plurality of virtual gateways; and
	transmitting the transmission packet in accordance with the scheduling information.  

10.	(Previously Presented) The method of claim 1, wherein the first packet includes transmit information that is indicative of at least a channel on which the first packet was received, and a particular time slot during which the first packet was received. 

11.	(Previously Presented) The method of claim 9, wherein the scheduling information includes information corresponding to one of: 
transmitting the transmission packets in a particular time slot; and
transmitting the transmission packets in a multi-cast queue.

12.	(Canceled)

13.	(Original) The method of claim 1, wherein the device corresponds to a medium access control (MAC) preprocessor implemented in an access point, wherein the MAC preprocessor is agnostic to wireless protocols.



	a wireless transceiver;
	one or more processors;
	a non-transitory memory; and
	one or more programs stored in the non-transitory memory, which, when executed by the one or more processors, cause the device to:
	obtain a multi-protocol schedule, wherein the multi-protocol schedule includes scheduling information characterizing packets associated with a plurality of wireless protocols, wherein each of the plurality of wireless protocols is associated with a respective virtual gateway of a plurality of virtual gateways and wherein the scheduling information includes, at least in part, a plurality of time slots, wherein each time slot of the plurality of time slots is assigned to each of a wireless protocol of the plurality of wireless protocols;
	detect, by the wireless transceiver, a first packet related to a first wireless protocol of the plurality of wireless protocols based on the multi-protocol schedule, wherein at least one time slot of the plurality of time slots is for packets related to the first wireless protocol of the plurality of wireless protocols and the scheduling information further includes at least one of channel information for the packets related to the first wireless protocol of the plurality of wireless protocols, and key information for decrypting the packets related to the first wireless protocol of the plurality of wireless protocols; and
	transmit, by the wireless transceiver, the first packet related to the first wireless protocol to a first virtual gateway of the plurality of virtual gateways.

15.	(Canceled)



	obtaining single-protocol schedules from the plurality of virtual gateways, wherein each single-protocol schedule is generated by the respective virtual gateway of the plurality of virtual gateways; and
	merging the single-protocol schedules in order to form the multi-protocol schedule.

17.	(Previously Presented) The device of claim 14, wherein the one or more programs, when executed by the one or more processors, cause the device to: 
	decrypt the first packet with a key in order to verify whether the first packet is related to the first wireless protocol, wherein the key is associated with the first wireless protocol, and
	wherein transmitting the first packet related to the first wireless protocol includes transmitting the first packet to the first virtual gateway in response to a successful decryption of the first packet with the key.

18.	(Original) The device of claim 14, wherein the one or more programs, when executed by the one or more processors, cause the device to adjust the wireless transceiver in order to receive the first packet related to the first wireless protocol.

Allowable Subject Matter


2.	Claims 1, 3-11, 13-14, 16-19, and 21-24 are allowed. The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 03/03/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
3.	The totality of each element and/or step in claims 1, 3-11, 13-14, 16-19, and 21-24 are not alluded to in the combined art of Chuah, Ben-Dvora and Raghu. Their teachings either individually or in combination failed to teach or suggest the method recited in claim 1. More specifically, the combination of Chuah, Ben-Dvora and Raghu does not teach or suggest " establishing a separate child security association (CHILD SA) for each of the authorized internet protocol versions under the same internet key exchange security association (IKE SA); establishing at least one secure tunnel for communication between the mobile station and the home " as recited in claim 1. Accordingly, all the independent claims are allowable over the combination of Chuah, Ben-Dvora and Raghu. So, all the dependent claims are allowable by virtue of their dependency upon the independent claims and also due to additional limitations recited in these claims. Therefore, for the foregoing reasons, examiner withdraws of the rejection of claims 1, 3-11, 13-14, 16-19, and 21-24 under 35 USC §103. 
4.	However, the prior art of record fails to teach or suggest the above mentioned portions of the present claim invention. Examiner performed an updated search and unable to find any prior art to disclose all the steps mentioned in the independent claims.
5.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

6.	Claims 1, 3-11, 13-14, 16-19, and 21-24 are patentable.
7.	Claims 2, 12, 15, and 20 are cancelled.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.
Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436                                                                                                                                                                                                        

	obtain a multi-protocol schedule, wherein the multi-protocol schedule includes scheduling information characterizing packets associated with a plurality of wireless protocols, wherein each of the plurality of wireless protocols is associated with a respective virtual gateway of a plurality of virtual gateways and wherein the scheduling information includes, at least in part, a plurality of time slots, wherein each time slot of the plurality of time slots is assigned to each of a wireless protocol of the plurality of wireless protocols;
	detect, by the wireless transceiver, a first packet related to a first wireless protocol of the plurality of wireless protocols based on the multi-protocol schedule, wherein at least one time slot of the plurality of time slots is for packets related to the first wireless protocol of the plurality of wireless protocols and the scheduling information further includes at least one of channel information for the packets related to the first wireless protocol of the plurality of wireless protocols, and key information for decrypting the packets related to the first wireless protocol of the plurality of wireless protocols; and
	transmit, by the wireless transceiver, the first packet related to the first wireless protocol to a first virtual gateway of the plurality of virtual gateways.

20.	(Canceled) 

21.	(Previously Presented) The method of claim 1, wherein the scheduling information for the multi-protocol schedule further includes an action assigned to each of the plurality of time slots for each of the plurality of wireless protocols. 



	obtaining single-protocol schedules from the plurality of virtual gateways, wherein each single-protocol schedule is generated by the respective virtual gateway of the plurality of virtual gateways; and
	merging the single-protocol schedules in order to form the multi-protocol schedule.
 
23. 	(New) The non-transitory memory of claim 19, further comprising instructions, which, when executed by the one or more processors of the device with the wireless transceiver, cause the device to:
decrypt the first packet with a key in order to verify whether the first packet is related to the first wireless protocol, wherein the key is associated with the first wireless protocol, and
wherein to transmit the first packet related to the first wireless protocol includes to transmit the first packet to the first virtual gateway in response to a successful decryption of the first packet with the key.

24. 	(New) The non-transitory memory of claim 19, further comprising instructions, which, when executed by the one or more processors of the device with the wireless transceiver, cause the device to:
adjust the wireless transceiver in order to receive the first packet related to the first wireless protocol.